          Case 2:20-cv-00966-NR Document 282 Filed 07/31/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Donald J. Trump for President, Inc., et.al.,   :
              Plaintiffs                       :     CIVIL ACTION
                                               :
               V.                              :     NO. 2:20-cv-966
                                               :
Kathy Boockvar, et.al.                         :
            Defendants                         :

Franklin and Perry Counties’ Joinder in Motion to Dismiss and Accompanying Brief filed by
                           Certain County Boards of Elections

       Defendants Franklin County Board of Elections and Perry County Board of Elections

hereby formally join the Motion to Dismiss (Doc. 274) and Brief in Support thereof (Doc. 275) filed

by Defendants Boards of Elections of Armstrong, Bedford, Blair, Centre, Columbia, Dauphin,

Fayette, Huntingdon, Indiana, Lackawanna, Lawrence, Lebanon, Mercer, Montour,

Northumberland, Venango, and York Counties (hereinafter, “the Counties”). Franklin County and

Perry County also hereby join in the arguments incorporated by reference in the Counties’ Brief,

specifically the forthcoming Motion to Dismiss and accompanying Brief filed by Defendant

Philadelphia County Board of Elections.
        Case 2:20-cv-00966-NR Document 282 Filed 07/31/20 Page 2 of 3




                             Respectfully submitted,

                                    Lavery Law

                                    By: _/S/Frank J. Lavery, Jr.
                                    Frank J. Lavery, Jr., Esquire
                                    Attorney No. 42370
                                    Andrew W. Norfleet, Esquire
                                    Attorney No. 83894
                                    Stephen B. Edwards, Esquire
                                    Attorney No. 326453
                                    225 Market Street, Suite 304
                                    P.O. Box 1245
DATE: July 31, 2020                 Harrisburg, PA 17108-1245
                                    (717) 233-6633 (Telephone)
                                    (717) 233-7003 (Facsimile)
                                    flavery@laverylaw.com
                                    anorfleet@laverylaw.com
                                    sedwards@laverylaw.com
                                    Attorneys for Franklin County Board of Elections
                                    and Perry County Board of Elections
          Case 2:20-cv-00966-NR Document 282 Filed 07/31/20 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I, Aimee L. Paukovits, an employee with the law firm of Lavery Law, do hereby certify

that on this   31st   day of July, 2020, I served a true and correct copy of the foregoing Joinder

via ECF to all counsel of record:



                                             /s/ Aimee L. Paukovits_______________
                                             Aimee L. Paukovits, Legal Assistant to
                                             Frank J. Lavery, Jr., Esquire


This document has also been electronically filed and is available for viewing and downloading
from the ECF system.
